Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00180-CR

                            Lawrence ARMSTEAD,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR5830
              The Honorable Jefferson Moore, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED August 3, 2016.


                                        _________________________________
                                        Rebeca C. Martinez, Justice